ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-059, concluding that BEN W. PAYTON of COLONIA, who was admitted to the bar of this State in 1992, should be suspended from the practice of law for a period of three months for violating RPC 1.4(a) (failure to communicate with client) and RPC 1.5(b) (failure to provide written fee agreement);
And BEN W. PAYTON having been suspended from the practice of law for a period of three months effective July 16, 2001, by Order of this Court filed June 22, 2001, and remaining suspended at this time;
And the Disciplinary Review Board having concluded that the term of suspension to be imposed in DRB 01-059 should be concurrent with the suspension that commenced on July 16, 2001;
And good cause appearing;
*35It is ORDERED that BEN W. PAYTON is suspended from the practice of law for a period of three months and until the further Order of the Court, effective July 16, 2001; and it is- further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.